DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawing Objection and 35 USC 112
Applicant’s arguments, see page 8, filed 15 December 2021, with respect to the drawing objections and rejections under 25 USC 112 have been fully considered and are persuasive.  The objections and rejections under 35 USC 112 have been withdrawn. 
35 USC 103
Applicant's arguments filed 15 December have been fully considered but they are not persuasive.
Regarding Claim 4, Examiner agrees with Applicant’s argument that Burns does not teach the entirety of the claimed limitation (Remarks page 10), but Examiner respectfully disagrees with Applicants arguments and interpretation of Rosenthal (Remarks page 12).  Applicant’s arguments against Rosenthal state that Rosenthal fails to teach first and second enlarged ends and “the rejection is flawed because it relies on two one-headed components, and neither of those one-headed components includes an enlarged end affixed to the soft goods connector as required by claim 4” (Remarks page 12).  As shown in the annotated figure below, the soft goods connector is affixed (in other words held in place) by the first and second enlarged ends.  Further both the first and second enlarged ends have more than one head (elements 152 and 160 for the second end and elements 132 and 136 for the first end).  Further the second enlarged end 150 is detachable (see [Col 6 lines 33-35] “The locking piece 150 is then inserted into the clamp housing 110 through an opening at the top end 68 of the post 56”.). Therefore, the components of the ends of the guiding component are taught by the combination of 

    PNG
    media_image1.png
    474
    869
    media_image1.png
    Greyscale

	Regarding Claim 18, Applicant argues that Burns fails to teach the claimed attachment boss and “The broadest reasonable interpretation of the term "boss" does not include a female buckle. To the extent that the Examiner is citing the structure connecting the buckle portion to the frame as a "boss," then the Applicant respectfully submits that this connecting structure does not have a periphery that is surrounded by a through hole or a second jointing component as required by claim 18” (Remarks page 14).  Examiner respectfully disagrees.  As shown in the dictionary definition below, a boss is a protuberant part, and the structure of Burns Fig. 18 is a protuberant part of the leg.  Regarding Applicant’s arguments that “this connecting structure does not have a periphery that is surrounded by a through hole or a second jointing component as required by claim 18,” Examiner notes that the office . Further, it has been held that a reversal of parts would be an obvious modification (MPEP 2144.04(VI)(A)),” (Office Action page 7).  Regarding Applicant’s arguments that “Applicant submits that the distinctions between Burns and the present application is not a mere reversal of parts. Instead, the structure required by Burns is completely different and directed to a completely different purpose than the present application. Burns requires two structural elements, i.e. a female buckle and male buckle, to fasten the liner to the frame. In contrast, claim 18 requires a boss and a through hole for tensioning” (Remarks page 15).  Examiner respectfully disagrees.  Burns states that the fasteners are “configured to receive and secure” (Burns [0046]), which is “tensioning” because “securing” entails “tensioning” when there is any movement in excess of the length of the strap.  Further, Burns states “the fastener components provided on the frame 100 may comprise a variety of fasteners,” so it would be obvious to utilize a reversal of the fasteners so that the connecting structure has a periphery that is surrounded by a through hole.




    PNG
    media_image2.png
    584
    779
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    567
    575
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120012801 A1 to Burns in view of US 9301624 B2 to Rosenthal.
Re Claim 4, Burns teaches:
A play yard (at least [Abstract] “play yard”.), comprising: a plurality of corner posts, each corner post comprising a first guiding component (at least Figs. 1-3 and [0039] “The vertical channels 110 are defined by the cross-sectional shape of the vertical frame members 106”.); a plurality of rails, each rail being connected between two adjacent corner posts (at least Fig. 1 and [0038] “upper horizontal frame members 102”.); a floor structure connected to the plurality of corner posts (at least Fig. 1 and [0038] “lower horizontal frame members 104”.); and 
at least one soft good assembly, comprising: soft goods; a soft goods connector fixed to the soft goods (at least Fig. 7 and [0050] “The liner 200 also includes four engagement members 210 attached to outer portions of the liner 200 at the liner's four corners”.); and a second guiding component connected to the soft goods connector and adapted to be detachably assembled with the corner post via the first guiding component for tensioning the soft goods (at least Fig. 15 element 211 and [0051] “the engagement member 210 comprises a rod 211 having a generally elliptical cross-section dimensioned to fit within one of the channels 110”.). 
wherein the second guiding component comprises a second enlarged end (at least Fig. 9 element 211), a base body having a width that is less than a width of the first enlarged end (at least Fig. 9 element 212), the second enlarged end is detachably engaged inside the first guiding component (at least Fig. 15).
Burns does not explicitly teach:
a first enlarged end and that are arranged on opposite longitudinal ends of and less than a width of the second enlarged end, the first enlarged end is affixed to the soft goods connector.
However, Rosenthal teaches:
a first enlarged end and that are arranged on opposite longitudinal ends of and less than a width of the second enlarged end, the first enlarged end is affixed to the soft goods connector (at least Fig. 4 element 130 and [Col. 5 lines 10-30] “a flag piece 130 is attached to each edge 88 of the enclosure 14. The flag piece 130 may be connected to the edge 88 of the enclosure 14 by any conventional connector”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the play yard taught by Burns with the additional enlarged end taught by Rosenthal because both are directed towards the same field of endeavor of play yards with soft goods connectors and doing so involves combining prior art elements (second end of the connector taught by Rosenthal with the first end of the connector taught by Burns) according to known methods to yield predictable results. In other words, it would be obvious to attached a second enlarged end attached to the soft goods (as taught by Rosenthal) opposite to the first enlarged end (taught by Burns), which would yield a predictable two ended fastener instead of a one ended fastener.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burns.
Re Claim 18, Burns teaches:
A play yard (at least [Abstract] “play yard”.), comprising: a plurality of corner posts, each corner post comprising a first guiding component (at least Figs. 1-3 and [0039] “The vertical channels 110 are defined by the cross-sectional shape of the vertical frame members 106”.); a plurality of rails, each rail being connected between two adjacent corner posts (at least Fig. 1 and [0038] “upper horizontal frame members 102”.); a floor structure connected to the plurality of corner posts (at least Fig. 1 and [0038] “lower horizontal frame members 104”.); and 
at least one soft good assembly, comprising: soft goods including a positioning component adapted to attach to the corner post; a soft goods connector fixed to the soft goods (at least Fig. 7 and [0050] “The liner 200 also includes four engagement members 210 attached to outer portions of the liner 200 at the liner's four corners”.); and a second guiding component connected to the soft goods connector and adapted to be detachably assembled with the corner post via the first guiding component for tensioning the soft goods (at least Fig. 15 element 211 and [0051] “the engagement member 210 comprises a rod 211 having a generally elliptical cross-section dimensioned to fit within one of the channels 110”.), 
wherein the corner post has a first jointing component (at least Fig. 18 element 131), and the positioning component has a second jointing component configured to connect with the first jointing component for tensioning the soft goods (at least Fig. 18 element 231), wherein the first jointing component is an attachment boss disposed on a lower end of the corner post (at least Fig. 18 element 131) and [0046] “a lower frame fastener 131 is provided on each of the lower connecting members 108 positioned at the bottom of the vertical frame members 106”.), and the second jointing component is a through hole for sheathing the attachment boss, wherein the through hole surrounds a periphery of the attachment boss when the attachment boss is received therein (It is noted that although Burns teaches a . Further, it has been held that a reversal of parts would be an obvious modification (MPEP 2144.04(VI)(A)).


Allowable Subject Matter
Claims 1-3, 5-6, 10-17, 19, and 22 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner notes that US 20120012801 A1 to Burns, US 9301624 B2 to Rosenthal, and US 20050262629 A1 to Cheng are particularly relevant.
Regarding claim 1, the primary reference Burns and secondary references Rosenthal and Cheng all teach a play yard with a plurality of corner posts and tensioning components for tensioning the soft good assembly.  However, Burns and Rosenthal fail to teach Applicant’s claimed “at least one tensioning component connected to the at least one soft good assembly and adapted to detachably pierce through the through hole for tensioning the soft goods.”  While Cheng teaches a tensioning component that pieces through the through hole (Cheng Fig. 7 elements 630 and 53), Cheng fails to teach Applicant’s claimed “the at least one tensioning component is configured to extend within the through hole from: (i) an inner side of the edge corner defined by at least one of the plurality of corner posts to (ii) an outer 
Regarding claim 23, while the combination of Burns and Rosenthal teaches first and second guiding components with first and second enlarged ends (see rejection above), the combination of Burns and Rosenthal fails to teach Applicant’s claimed “wherein the first enlarged end, the second enlarged end, and the base body of the second guiding component are formed as a unitary component.”  Burns only teaches a single enlarged end (Figs. 9-11), and the first and second enlarged ends of Rosenthal are separate components (Fig. 4), not unitary components.
There is no teaching or suggestion in Burns, Rosenthal, Cheng, nor the prior art (see PTO 892) to result in Applicant’s claimed structure.  The dependent claims are allowable subject matter for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/3/2022